Name: Commission Regulation (EC) No 2293/2002 of 20 December 2002 establishing the quantity of certain pigmeat products available for the second quarter of 2003 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: international trade;  animal product;  Europe
 Date Published: nan

 Avis juridique important|32002R2293Commission Regulation (EC) No 2293/2002 of 20 December 2002 establishing the quantity of certain pigmeat products available for the second quarter of 2003 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part Official Journal L 348 , 21/12/2002 P. 0062 - 0063Commission Regulation (EC) No 2293/2002of 20 December 2002establishing the quantity of certain pigmeat products available for the second quarter of 2003 under the arrangements provided for by the Free Trade Agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part(1), as last amended by Regulation (EC) No 1853/2002(2), and in particular Article 4(4) thereof,Whereas:In order to ensure distribution of the quantities available, the quantities carried forward from the period 1 January to 31 March 2003 should be added to the quantities available for the period 1 April to 30 June 2003,HAS ADOPTED THIS REGULATION:Article 1The quantity available for the period 1 April to 30 June 2003 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 233, 30.9.1995, p. 45.(2) OJ L 280, 18.10.2002, p. 5.ANNEX>TABLE>